Filed 7/18/22 P. v. Gorrin CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                DIVISION THREE


    THE PEOPLE OF THE STATE OF
    CALIFORNIA,
                                                                        A162982
           Plaintiff and Respondent,
    v.                                                                  (Lake County
    ROGER GORRIN, JR.,                                                  Case Nos. CR956736, CR959066)
           Defendant and Appellant.


         Defendant Roger Gorrin, Jr. contends the trial court erred in denying
his motion to suppress evidence he claims was seized following an unlawful
detention. We disagree and affirm.
                            FACTUAL AND PROCEDURAL BACKGROUND
         A.        Case No. CR956736
         In March 2020, the Lake County District Attorney filed an information
in case no. CR956736 (the “dirk case”) charging Gorrin with felony carrying a
concealed dirk or dagger (Pen. Code, § 21310).1 Gorrin moved to suppress
evidence of the weapon. Following a contested hearing, the trial court denied
the suppression motion. In June 2021, Gorrin pleaded no contest to carrying
a concealed dirk or dagger.



1        All statutory references are to the Penal Code unless otherwise stated.

                                                               1
      B.    Case No. CR959066
      In December 2020, the Lake County District Attorney filed an
information in case no. CR959066 (the “domestic violence case”) charging
Gorrin with inflicting corporal injury on a cohabitant with whom he was in a
dating relationship (§ 273.5, subd. (a); count 1), assault by means likely to
produce great bodily injury (§ 245, subd. (a)(4); count 2), and battery causing
serious bodily injury (§ 243, subd. (d); count 3). As to counts 1 and 2, the
information alleged Gorrin personally inflicted great bodily injury (§ 12022.7,
subds. (a), (e)). It also alleged that Gorrin committed the crimes while out on
bail in the dirk case (§ 12022.1). In March 2021, a jury found Gorrin guilty
on counts 1 and 3. The jury was unable to reach a verdict on count 2, and the
court declared a mistrial as to that count.
      C.    Sentencing and Appeal in Both Cases
      In June 2021, the trial court sentenced Gorrin to an aggregate term of
six years in prison in both the dirk and domestic violence cases. This
consisted of a four-year sentence in the domestic violence case (the principal
term) and an additional two-year sentence for the on-bail enhancement. It
also included a two-year sentence in the dirk case to run concurrent to his
sentence in the domestic violence case. Gorrin asserts the concurrent
sentence in the dirk case was part of his plea agreement, and that as part of
his plea, he agreed to receive the four-year sentence in the domestic violence
case plus the two years for the on-bail enhancement. Gorrin noticed appeals
in both cases. His appeal in the dirk case is based on the denial of the motion
to suppress. As Gorrin does not raise any contentions on appeal in the
domestic violence case, we do not discuss the facts from that proceeding in
any further detail.




                                        2
                                 DISCUSSION
      The sole issue on appeal is whether the trial court in the dirk case
erred in denying Gorrin’s motion to suppress evidence of the weapon, which
he asserts was obtained as part of an unlawful detention.
      A.     Additional Facts
      At the suppression hearing, Lake County Sheriff’s Office Deputy
Demetrius Donaldson testified that on February 14, 2020, around 10 a.m., he
was patrolling the area of Highway 20 and the Nice-Lucerne cutoff when he
observed a man, later identified as Gorrin, inside the central island of the
traffic circle, or roundabout. The island was elevated about 8 inches off the
road with no walkways or marked pedestrian crosswalks to access it. It was
uncommon for pedestrians to be on the island, which large vehicles
occasionally drove over to manage sharp turns onto the converging roads.
Donaldson thought Gorrin was in harm’s way and could possibly be struck by
a vehicle.
      Donaldson parked his patrol car on the island, or the “inner shoulder”
of the roundabout. The car was parked in such a way that Gorrin would still
be able to walk in three other directions. Donaldson activated his emergency
lights to prevent being hit by another vehicle.
      Donaldson approached Gorrin and asked for identification; Gorrin
identified himself. Donaldson explained that he asks people for identification
in order to know with whom he is speaking and run a records or warrant
check to “make sure they’re not wanted persons.” While Donaldson was
running a records check on Gorrin, Gorrin spontaneously stated he had a
knife. Donaldson told Gorrin not to reach for his weapon and he would not
reach for his either. While the records check was finishing, Gorrin placed his




                                       3
hands behind his head and interlaced his fingers, gestures which Donaldson
perceived as consent to search his person.
      After Gorrin placed his hands behind his head, Donaldson approached
him to remove the knife. He placed his hands on top of the back of Gorrin’s
hands and asked for consent to remove the knife. Gorrin gave verbal consent,
and Donaldson reached into one of Gorrin’s pockets and removed a fixed-
blade knife concealed within his clothing. During their interaction,
Donaldson noticed Gorrin had red, watery eyes, had difficulty standing, and
smelled of alcohol. Donaldson placed Gorrin under arrest for possession of a
concealed fix-blade knife and public intoxication. After a short struggle
involving some resistance by Gorrin, Donaldson managed to handcuff him.
      At the hearing, the court viewed videos of the encounter between
Gorrin and Donaldson taken by Donaldson’s body camera and the mobile
audio video device on his patrol car. Gorrin introduced no further evidence.
      The court denied Gorrin’s suppression motion, explaining as follows:
“An officer is entitled to talk to persons, it doesn’t instantly become a
detention. That’s well established in the law. Here, he says he saw someone
standing in the roundabout, traffic circle, which is an unusual place, he said,
to see someone standing. And, well, it is. It’s not a crosswalk, it’s not a place
where you see pedestrians. So that was his reason to go up to him and talk to
him. [¶] But he doesn’t even need a reason. You can talk – they can talk to
people in public. . . . [¶] But here the officer sees the defendant doing
something a little unusual, and he’s in a little bit of danger. . . . But he
approached him, he doesn’t block his path. It’s not like he’s in a car and he
pins him in, he’s free to walk [in] any direction he wants. And he just asks,
‘What you doing here?’ [¶] You can ask him for ID, that doesn’t make it a
detention. Cases don’t hold that asking for ID is detention. [¶] There’s no



                                        4
handcuffs. I mean, this is at the time that the defendant says, ‘I’ve got a
knife.’ That’s the issue. I note that that’s a very casual conversation. The
defendant volunteers it. There’s no yelling, there’s no demanding, the
officer’s not waving a gun, he’s not making orders, there’s no other officers
around. I don’t think a reasonable person would feel they’re being detained, I
think they would be free to leave. I don’t see a detention.”
      B.    Analysis
      Gorrin contends the trial court erred in its ruling and that a detention
occurred during his initial encounter with Donaldson, or at the very least
when Donaldson took his identification and ran a warrant check. .We
disagree.
      “When reviewing a ruling on a motion to suppress, we review the trial
court’s factfindings for substantial evidence. [Citation.] We accept factual
inferences in favor of the trial court’s ruling. [Citation.] Where testimony
conflicts, we accept the trial court’s resolution of disputed facts, its
evaluations of credibility, and the version of events most favorable to the
prosecution. [Citation.] We look only at the evidence in support of the
successful party and draw all reasonable inferences in that side’s favor. We
disregard the contrary showing, as well as the weight of the evidence.”
(People v. Chamagua (2019) 33 Cal.App.5th 925, 928 (Chamagua).) We
review the court’s legal conclusions de novo and apply our independent
judgment to measure the facts determined by the trial court against the
constitutional standard of reasonableness. (People v. Glaser (1995) 11
Cal.4th 354, 362.)
      “The Fourth Amendment to the United States Constitution prohibits
seizures of persons, including brief investigative stops, when they are
‘unreasonable.’ [Citations.] Our state Constitution has a similar provision.



                                         5
(Cal. Const., art. I, § 13.)” (People v. Souza (1994) 9 Cal.4th 224, 229.) “For
purposes of Fourth Amendment analysis, there are basically three different
categories or levels of police ‘contacts’ or ‘interactions’ with individuals,
ranging from the least to the most intrusive. First, there are . . . ‘consensual
encounters’ [citation], which are those police-individual interactions which
result in no restraint of an individual’s liberty whatsoever — i.e., no ‘seizure,’
however minimal — and which may properly be initiated by police officers
even if they lack any ‘objective justification.’ [Citation.] Second, there are
what are commonly termed ‘detentions,’ seizures of an individual which are
strictly limited in duration, scope and purpose, and which may be undertaken
by the police ‘if there is an articulable suspicion that a person has committed
or is about to commit a crime.’ [Citation.] Third, and finally, there are those
seizures of an individual which exceed the permissible limits of a detention,
seizures which include formal arrests.” (Wilson v. Superior Court (1983) 34
Cal.3d 777, 784.)
      A consensual encounter between a police officer and a citizen does not
implicate the Fourth Amendment. (Florida v. Bostick (1991) 501 U.S. 429,
434 (Florida).) “It is well established that law enforcement officers may
approach someone on the street or in another public place and converse if the
person is willing to do so” without having any “articulable suspicion of
criminal activity.” (People v. Rivera (2007) 41 Cal.4th 304, 309.) An
encounter is consensual if a reasonable and innocent person would feel free to
leave or to refuse to cooperate with the police. (Florida, at pp. 434, 438].)
      In contrast to a consensual encounter, a seizure occurs when a police
officer intentionally restrains an individual’s freedom of movement either
physically or through a show of authority. (People v. Zamudio (2008) 43
Cal.4th 327, 341.) The test for whether a police officer’s conduct amounts to a



                                         6
detention is whether the officer’s conduct would indicate to a reasonable
person that he or she is not free to leave or to otherwise terminate the
encounter. (Ibid.)
      In determining whether a reasonable person would have believed she
or he was free to leave or end the encounter, a court must consider the
totality of the circumstances from the perspective of a reasonable person in
the defendant’s position. (In re Manuel G. (1997) 16 Cal.4th 805, 821
(Manuel G.); Ford v. Superior Court (2001) 91 Cal.App.4th 112, 124.) In
doing so, the court “assesses the coercive effect of police conduct as a whole,
rather than emphasizing particular details of that conduct in isolation.
[Citation.] Circumstances establishing a seizure might include any of the
following: the presence of several officers, an officer’s display of a weapon,
some physical touching of the person, or the use of language or of a tone of
voice indicating that compliance with the officer’s request might be
compelled.” (Manuel G., at p. 821.) “Uncommunicated views of the officer
and subjective beliefs of the citizen are irrelevant.” (Chamagua, supra, 33
Cal.App.5th at p. 929.)
      In People v. Terrell (1999) 69 Cal.App.4th 1246 (Terrell), the officers
observed Terrell on a park bench with two other men, one of whom appeared
to be under the influence of a controlled substance. (Id. at p. 1251.) After
engaging Terrell in a brief conversation, one of the officers asked him for
identification. (Ibid.) Terrell provided identification, the officer conducted a
records check, and Terrell was arrested after the check revealed an
outstanding warrant. (Ibid.) The court ruled no detention took place during
Terrell’s initial encounter with officers, reasoning that under the totality of
the circumstances the entire encounter was consensual including Terrell’s
“spontaneous and voluntary action” in handing over his identification. (Id. at



                                        7
p. 1254.) The court added that the entire encounter lasted about three
minutes, and there was no indication from the officers Terrell was not free to
leave. (Ibid.) There was no illegal detention, “i.e., the temporary seizure of
appellant without a reasonable suspicion that criminal activity was afoot and
appellant was involved.” (Ibid.)
      In People v. Leath (2013) 217 Cal.App.4th 344 (Leath), two police
officers investigating a robbery spotted a vehicle near the scene of the crime
matching a description of the robbers’ vehicle. (Id. at p. 348.) One of the
officers asked Leath his name and if he had any identification. (Ibid.) Leath
handed officers his identification, and they checked for outstanding warrants.
(Ibid.) Adopting the rule that “a voluntary relinquishment of one’s
identification card does not constitute a seizure as long as the encounter is
consensual under the totality of the circumstances,” the court concluded there
was no detention. (Id. at p. 353.) Leath had voluntarily complied with the
officers’ request — not demand — for identification. (Ibid.) In addition, the
officers never accused Leath of illegal activity when they first addressed him,
nor did they ever use or threaten physical force against him. (Ibid.) There
was also no evidence that had defendant asked the officers to return his
identification, they would not have complied. (Ibid.)
      As in Terrell and Leath, there was no illegal detention here. The record
supports the court’s conclusion that a reasonable person in Gorrin’s situation
would have felt free to leave at any point during his interaction with
Donaldson up to and including the warrant check. Based on the People’s
uncontradicted evidence, Gorrin was a pedestrian in the center of a
roundabout on a public road. Donaldson, who arrived alone in his patrol car,
was the only officer who engaged with him. Gorrin was not pinned in by
Donaldson’s car and could walk away in multiple directions. The court



                                       8
further found that when Donaldson asked Gorrin for his identification, it was
part of a casual conversation. Donaldson did not accuse Gorrin of any illegal
conduct and there was no evidence Donaldson yelled, spoke aggressively, or
used coercive commands. There was also no evidence Donaldson used or
displayed a weapon or handcuffs or placed his hands on Gorrin when asking
for identification or running the warrant search. Under the totality of
circumstances, there was no intentional restraint of Gorrin’s freedom of
movement either physically or through a show of authority. Accordingly, the
trial court did not err in concluding there was no unlawful detention.
      Gorrin contends he had not violated any criminal or traffic laws by
being in the roundabout and thus Donaldson did not have an articulable
suspicion of criminal activity or a basis for detaining him. This argument is
unavailing. The trial court found, and the record supports its finding, that
there was no detention up to the point of the warrant check. Therefore,
Donaldson’s encounter with Gorrin to that point did not need to be justified
with articulable suspicion of a traffic violation or other form of criminal
activity. People v. McNeil (2002) 96 Cal.App.4th 1302, and People v. Ramirez
(2006) 140 Cal.App.4th 849 – cases in which detentions were found
unjustified because the defendants had not violated the traffic laws proffered
as the reason for their detentions – do not apply.
      We also readily reject Gorrin’s contention that a detention occurred
during his initial encounter with Donaldson, that is, when Donaldson
“parked his vehicle on the shoulder of the road in front of or near [Gorrin],
turned on his emergency lights, contacted [Gorrin], and asked him what he
was doing.” “The United States Supreme Court has made it clear that a
detention does not occur when a police officer merely approaches an
individual on the street and asks a few questions. . . . Only when the officer,



                                        9
by means of physical force or show of authority, in some manner restrains the
individual’s liberty, does a seizure occur.” (Manuel G., supra, 16 Cal.4th at p.
821.) Donaldson needed no justification to approach Gorrin and ask him
what he was doing. Moreover, there was no physical force or show of
authority during this initial counter. As the trial court observed, Gorrin was
free to walk away notwithstanding how or where Donaldson parked his
patrol car, and the question he posed to Gorrin regarding what he was doing
in the roundabout was asked casually. The emergency lights, which Gorrin
repeatedly emphasizes, did not escalate a standard consensual encounter to a
detention. We consider “ ‘the coercive effect of police conduct as a whole,
rather than emphasizing particular details of that conduct in isolation.’ ”
(People v. Garry (2007) 156 Cal.App.4th 1100, 1106.) Under the totality of
the circumstances, Gorrin was not detained by Donaldson in their initial
encounter.
      Further, we are not persuaded by Gorrin’s argument that, if not earlier,
his interaction with Donaldson became an unlawful detention when
Donaldson asked him for identification and ran a warrant check. As noted
above, a request for identification without more is not a detention. (See
Terrell, supra, 69 Cal.App.4th at p. 1254; Leath, supra, 217 Cal.App.4th at p.
353; People v. Vibanco (2007) 151 Cal.App.4th 1, 13 [“ ‘In the ordinary course
a police officer is free to ask a person for identification without implicating
the Fourth Amendment.’ ”]; People v. Linn (2015) 241 Cal.App.4th 46, 63
(Linn) [“[A]n officer’s taking of a voluntarily offered identification card, while
it may be considered as a factor in evaluating whether a detention has
occurred pursuant to a review of all the circumstances involved in an
encounter, is not alone definitive in resolving that question.”].) Accepting the




                                        10
identification to run a warrant check did not automatically transform it into
a detention either. (See Leath, supra, 217 Cal.App.4th at p. 353.)
      The cases Gorrin relies on to argue a detention based on Donaldson
asking for his identification are unavailing. In People v. Castaneda (1995) 35
Cal.App.4th 1222 (Castaneda), a police officer approached Castaneda as he
was seated in the passenger seat of an illegally parked car. (Id. at p. 1225.)
The officer requested identification and asked Castaneda who owned the car.
(Id. at pp. 1225–1226.) Castaneda handed the officer his identification card
and told him the car was owned by a friend who lived in a nearby apartment.
(Id. at p. 1226.) The officer radioed for information on the car’s registration
and Castaneda’s warrant status while another officer filled out a parking
citation for the car. (Ibid.) On appeal, the court acknowledged that an
officer’s request for identification was permissible but determined that “once
Castaneda complied with [the] request and submitted his identification card
to the officers, a reasonable person would not have felt free to leave.” (Id. at
p. 1227.)
      Castaneda does not establish that Gorrin was detained. The case does
not establish a per se rule that a person’s voluntary submission of his
identification to an officer transforms a consensual encounter into a
detention. Castaneda only instructs us that an officer’s retention of a
defendant’s identification card may be a relevant factor in determining
whether an encounter is consensual, but it cannot be the sole, dispositive
factor. (See Linn, supra, 241 Cal.App.4th at p. 63.) As the court in Leath
properly observed, a strict reading of Castaneda “ ‘eviscerate[s] the rule that
a law enforcement officer may ask an individual for identification without
having any suspicion that he or she has committed a crime, because as soon
as the individual complies with the constitutional request, an



                                       11
unconstitutional seizure will have occurred.’ ” (Leath, supra, 217 Cal.App.4th
at p. 353.) Moreover, the fact that one of the officers in Castaneda was filling
out a parking citation for the defendant’s illegally parked car sufficiently
distinguishes the circumstances that converted that encounter to a detention.
(Castaneda, supra, 35 Cal.App.4th at p. 1226.)
      In Linn, supra, 241 Cal.App.4th 46, another case Gorrin relies upon,
the police officer observed the passenger in Linn’s car flicking cigarette ashes
out the window, a Vehicle Code violation. (Id. at p. 51.) The officer stopped
his marked police motorcycle next to the car, which had since parked, as Linn
and her passenger were getting out of the car. (Ibid.) The officer did not turn
on lights or sirens, block Linn’s path, or display a weapon. (Ibid.) After the
officer asked the passenger about the ashes, he turned his attention to Linn
and asked to see her identification. (Ibid.) Linn handed over her license,
which the officer took and used to run a warrant search. (Id. at p. 52.) Linn
testified that she tried to walk away when she got out of her car but the
officer asked her to “ ‘stand there, stay there.’ ” (Ibid.) The officer also asked
her to put out the cigarette she was smoking and put down the soda she was
drinking. (Ibid.) On appeal, the court concluded that an objectively
reasonable person in this situation would not feel free to leave. (Id. at pp.
64–67.) The court agreed that the officer’s “overall approach . . . would cause
an objectively reasonable person to believe she was under investigation for a
possible violation of the traffic laws as the driver of a vehicle in which a
passenger flicked ashes out of the vehicle’s window.” (Id. at p. 66.) It could
not conclude “that an objectively reasonable person in the present
circumstances would feel free either to walk away without her driver’s license
or to interrupt [the officer]’s investigation to ask for her driver’s license to be
returned so that she could leave.” (Id. at p. 67.) The court went on to hold



                                        12
that “an officer’s taking of a person’s identification card and retention of it
while running a record check or engaging in further questioning weighs in
favor of a finding of an unlawful detention.” (Id. at pp. 67–68.)
      Linn, too, does not establish that Gorrin was detained once Donaldson
received his identification and ran a warrant search. Linn expressly states
the act of taking a voluntarily tendered identification is “not alone definitive”
in determining whether a detention has occurred. (Linn, supra, 241
Cal.App.4th at p. 63.) The circumstances of Linn are also sufficiently
different from the one before us. Here, Donaldson never thwarted any
attempt by Gorrin to leave the roundabout. Nor did Donaldson ever
command Gorrin to stay where he was or issue supplemental commands to
him like the ones given to Linn that would have suggested Linn was not free
to leave and in the court’s view “represent[ed] a significant exercise of
coercive authority.” (Id. at p. 67.)
      Finally, Gorrin contends that his voluntary statement that he had a
knife and his consent for Donaldson to remove the knife were invalid because
they were “submissions to authority, inextricably bound up with the illegal
detention.” Since we have determined there was no illegal detention prior to
his disclosure of the weapon and granting of consent, we need not address
this argument. Likewise, we do not address Gorrin’s argument that his
alleged resistance to arrest and intoxication did not justify his detention
because there was no legal basis for stopping him in the first place. As we
have explained, Donaldson needed no justification to approach Gorrin and
ask him what he was doing. Gorrin was not illegally detained during his
initial encounter with Donaldson, so these later events have no bearing on
our analysis as to the lawfulness of the earlier encounter.




                                        13
                       DISPOSITION
The judgments in case nos. CR956736 and CR959066 are affirmed.




                            14
                                    _________________________
                                    Petrou, J.


WE CONCUR:


_________________________
Fujisaki, Acting P.J.


_________________________
Rodríguez, J.




A162982/People v. Gorrin Jr.


                               15